Citation Nr: 1136808	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  03-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a cervical spine disability (originally claimed as a neck condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1. The preponderance of the evidence demonstrates that the Veteran's current low back disability is not related to an in-service right buttock contusion.

2. The preponderance of the evidence demonstrates that the Veteran's current cervical spine disability is not related to an in-service right buttock contusion.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2010).

2. The criteria for service connection for a cervical spine disability are not met. 38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preponderance of the evidence shows that the Veteran's currently diagnosed low back and cervical spine disabilities are not related to a right buttock contusion that he experienced during an in-service fall down stairs. Accordingly, entitlement to service connection for cervical spine and low back disabilities will be denied.

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters sent in April 2001, August 2006, August 2007, and April 2008, which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records, available private treatment records, and VA medical records. Additionally, the Veteran was afforded VA spine examinations in November 2006 and September 2010, as well as provided with additional VA opinions in September 2007 and November 2010. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Merits of the Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In the present case, there is no diagnosis or evidence of arthritis of the spine within one year of active service. Accordingly, a presumption of service connection for arthritis is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

At the Veteran's April 1965 enlistment examination, clinical evaluation of the spine and other musculoskeletal systems was normal.  

Service treatment records reflect the Veteran fell down four steps and injured his right buttock in November 1965. He had right gluteal muscle spasms with an abrasion secondary to the injury and was diagnosed with a gluteal hematoma. No indications were noted concerning the cervical spine or low back.  

A November 1965 service treatment record indicated that the Veteran was admitted to the hospital for surgery on the gluteal hematoma. However, a narrative summary covering a 16-day in-service hospitalization reported an "uneventful recovery... no operations performed... contusion, right buttock."

In an August 1966 separation examination report, clinical evaluation of the spine and other musculoskeletal systems was normal. The examiner noted the Veteran was hospitalized for approximately 30 days in 1965 for back strain resulting from a fall.  

Private chiropractic notes signed by Conrad B. Dancy, D.C., from February 2000 to May 2000 included the Veteran's complaints of cervical and low back pain. The doctor noted the Veteran exhibited symptoms related to an injury.

VA treatment records are replete with complaints of low back pain beginning in February 2000. Diagnoses of low back pain with radiculopathy were documented in April, May, and October 2000. Thoracolumbar scoliosis was also diagnosed in a July 2000 VA orthopedic surgery note.

An April 2000 VA consultation request noted low back pain with radiculopathy status-post fall and motor vehicle accident.  

In a May 2000 VA treatment note, the Veteran indicated that after a fall on his back in 1965, he had chronic low back pain with radiculopathy. He also noted he was involved in a motor vehicle accident in 1990, resulting in a splenectomy, bladder rupture, partial colectomy, and liver damage.  

In a July 2000 VA orthopedic surgery note, the Veteran reported he strained his back in 1966 and was treated conservatively, and he had intermittent back pain with radiation since that time.  

In an October 2000 letter, J. Jeffrey Bos, D.C., reported he treated the Veteran for complaints of neck and low back pain during 1995 and 1996.  

In December 2001 correspondence, Dr. Dancy related that the Veteran was treated for low back and right hip pain since a November 1965 service-related injury. The Veteran reported that an emergency call on the flight line caused him to rush out of the barracks and he fell down a flight of stairs. He indicated that he was "unconscious for some time" and friends carried him back to the barracks. Later, he was taken to the base hospital where he waited for three weeks before it was determined that surgery was unnecessary. He was discharged one year after the accident. The Veteran stated that he had trouble with his low back and right hip since his injury and sought treatment from "various doctors over the years." Dr. Dancy treated the Veteran for five years, since approximately 1996. The chiropractor opined that the Veteran's "current and on-going (sic) problems stem from his service related (sic) injury which has become permanent in nature."

February 2003 VA x-rays of the Veteran's lumbosacral spine revealed minimal osteoarthritic changes in the lumbar spine.

In December 2005, the Social Security Administration (SSA) found the Veteran to be severely disabled because of lumbar disc herniation and a nonservice-connected hand disability as of May 2004. 

During a November 2006 VA spine examination, the Veteran reported low back and neck pain beginning in 1965 after he fell down a flight of stairs. X-rays of the cervical and lumbar spine showed minimal degenerative changes. The diagnoses were musculoskeletal strain, low back pain; and mild cervical and lumbar spondylosis. The examiner opined that the Veteran's low back and neck pain were not caused by or a result of a right buttock contusion during service after a fall down stairs in 1965. He found no evidence that the Veteran's injury caused his current low back and neck pain, as he found no evidence of injury to the back or neck at the time of the injury. Rather, the evidence revealed that the Veteran was discharged in good condition.

In a September 2007 VA opinion, the November 2006 VA examination and claims file were reviewed by a VA internal medicine physician. The examining physician noted the absence of medical records from 1965 to 1995. He reported that he contacted the Veteran and asked him to supply records showing a continuity of care for his claimed low back disability that dated from the November 1965 fall in service until the motor vehicle accident in 1990, and records showing care from the 1990 accident until 1995. The Veteran was also asked to supply chiropractic treatment records. Since the Veteran was unable to supply further documentation of any medical treatment between 1965 and 1995, including chiropractic treatment records that reportedly show degenerative joint disease of the lumbosacral spine, the examining physician concluded that there was no continuity of care from the in-service fall until 1995. Therefore, he opined that it was less likely as not that the in-service fall was related to degenerative joint disease of the lumbosacral spine 30 years later.

During a July 2010 VA spine examination, the Veteran reported that he fell down a flight of stairs around Christmas in 1965. He related that he was hospitalized for 30 days for back pain after the fall. He denied any back injuries after he was discharged from service. After examining the Veteran and reviewing the claims file, the VA orthopedist opined there was insufficient evidence to warrant the diagnosis of an acute or chronic neck or low back disorder or residuals thereof; rather, he noted "age appropriate cervical and lumbar spondylosis" from radiographs. He concluded that the age-appropriate degenerative changes would not be deemed to be causally related to, resulting from, caused by or aggravated by the November 1965 right buttock contusion.

The examining clinician discussed the Veteran's reported history and service treatment records documenting a right buttock contusion after the Veteran fell down stairs in service. He noted the absence of documentation of care for a low back condition following discharge from the in-service hospital admission in November 1965 until records dated in 2000. He also noted the Veteran did not report injuries to his low back or neck resulting from a 1990 motor vehicle accident reported in VA treatment records. The physician stated, "It is more than reasonable and appropriate to presume that due to the extent of intra-abdominal injuries reported in these records resulting from the 1990 MVA [motor vehicle accident] that the [V]eteran would have sustained injuries to his spine resulting from the 1990 MVA [motor vehicle accident]."  

In a November 2010 VA examination addendum, the July 2010 examiner reiterated his opinion that the Veteran's claimed low back and cervical spine disorders, diagnosed as lumbar and cervical spondylosis, were not etiologically related to a November 1965 in-service fall. Rather, he opined that the Veteran's lumbar and cervical spondylosis reported on imaging studies were age-related changes and/or were related to post-service events (e.g. a 1990 motor vehicle accident).  

The examiner noted the Veteran sustained a soft tissue injury to his low back area (referred to as a "back sprain" in service treatment records) after a November 1965 fall. However, he opined that the soft tissue injury to his low back did not result in lumbar spondylosis and it would not result in other low back conditions. The examiner stated the service treatment records confirmed the Veteran's "'back sprain' followed the expected natural course of this soft tissue injury... with expected resolution within four to six weeks of the event." Further, he reported no body of medical evidence supports an opinion that a back sprain results in or causes lumbar spondylosis. He also denied the existence of any body of medical evidence supporting an opinion that a fall resulting in a low back sprain without a documented fracture results in or causes lumbar spondylosis or cervical spondylosis.  

The Veteran is competent to report the circumstances of his service and symptoms "capable of lay observation," such as low back and neck pain, but he is not competent to provide evidence that requires medical knowledge. See Barr, 21 Vet. App. at 303; see also Jandreau, 492 F. 3d at 1372.; Espiritu v. Derwinski, 2 Vet. App. 492 (1992). To the extent that the Veteran claims that his low back and cervical spine disabilities are attributable to service, the Board finds that the medical evidence of record outweighs the Veteran's assertion.  

The record includes a positive nexus opinion from the Veteran's chiropractic physician, Dr. Dancy, which related the Veteran's low back disability to the November 1965 in-service fall. However, the December 2001 private correspondence detailed a history reported by the Veteran. In the reported history, the physician did not note the motor vehicle accident in 1990, and he indicated that he had treated the Veteran for five years, beginning in approximately 1996.  The chiropractor noted that the Veteran was treated by "various doctors over the years" for his low back pain, but he did not review those records or the Veteran's service records to establish his opinion. The doctor's opinion that the Veteran's current low back problems stem from his service-related injuries was based upon an incomplete history. The Board finds that such reports have limited probative value as they are merely a recitation of the Veteran's self-reported and unsubstantiated history. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional).

Three separate VA examiners reviewed the entire claims file and opined that the Veteran's low back and neck pain were not caused by or a result of a right buttock contusion during the November 1965 fall down stairs.  Notably, the July 2010 VA examiner noted "age appropriate cervical and lumbar spondylosis" revealed on radiographs and concluded that the degenerative changes were not causally related to, resulting from, caused by or aggravated by the November 1965 right buttock contusion.  In a November 2010 addendum, the VA examiner provided that the November 1965 back sprain "followed the expected natural course of this soft tissue injury... with expected resolution within four to six weeks of the event." He opined that the lumbar and cervical spondylosis were age-related changes and/or were related to post-service events, namely the 1990 motor vehicle accident. The Board is persuaded by the VA physician's opinion because it was based upon diagnostic testing and included the in-service fall and the post-service motor vehicle accident in the Veteran's history.  

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claims for service connection for low back and cervical spine disabilities must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


